Citation Nr: 0504427	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1991 to July 
1993.

The matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts denying the veteran's claim for service 
connection for PTSD.

The veteran was scheduled for a hearing before a Veterans Law 
Judge in May 2003.  She failed to report for that hearing and 
did not request that the hearing be rescheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the veteran with respect to claims for VA benefits.

Review of the claims folder reveals that the veteran has not 
been provided the required notice regarding her claim of 
entitlement to service connection for PTSD. 
The veteran maintains that she was harassed and sexually 
assaulted while serving on active duty, and that she has PTSD 
as a result of the harassment and the assault.  

The medical evidence of record supports the veteran's 
contentions to the extent that in a March 2000 VA 
examination, she was diagnosed with PTSD as a result of 
alleged in-service sexual harassment and sexual assault.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128, 139-143 (1997).

The Board notes that where PTSD is based on in-service 
personal assault, evidence from sources other than the 
veteran's records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence include, 
but are not limited to:  records from law enforcement 
authorities, mental health counseling centers, hospitals or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3) 
(2004).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3) (2004).

Furthermore, pertinent provisions of VA Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, 10 Vet. App. at 128; M21-1, Part III, Change 49 
(February 1996) par. 5.14c; see also YR v. West, 11 Vet. App. 
393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing her the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  As well, 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2004).

Review of the claims folder indicates that the veteran has 
not been apprised of alternate forms of evidence that might 
support her claim of entitlement to service connection for 
PTSD based on personal assault.

The Board also notes that the March 2000 VA mental health 
exam notes do not state that the examiner reviewed the 
veteran's claims folder.

In light of the circumstances discussed above, the Board has 
concluded that further development is required.  Accordingly, 
this case is REMANDED for the following actions:

1.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims 
Based on Personal Assault," the RO should 
send the veteran an appropriate stressor 
development letter.  The Appellant should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3) (2004).  All specific 
examples of alternative sources of 
evidence listed in section 3.304(f)(3) 
must be included in the notification to 
the veteran.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
she should inform the RO if she desires 
to waive the one-year period for 
response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and her 
representative, and request them to 
provide a copy of such evidence.

3.  Once a response has been received 
from the veteran, the RO should undertake 
any and all further development action 
indicated by the evidence of record 
concerning the veteran's claim for 
service connection for PTSD due to 
personal assault.  The RO should then 
make a determination as to whether there 
is any credible supporting evidence that 
the veteran was sexually assaulted during 
active service.  A statement of the RO's 
determination should be placed into the 
claims file.

4.  If the RO determines that there is 
credible supporting evidence that the 
veteran was sexually assaulted during 
active service then the RO should arrange 
for the veteran to be examined by a VA 
psychiatrist in order to evaluate any 
present mental disorders.  The examiner 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed.  All diagnoses on Axis I 
though V should be reported, if found.  
Upon examination of the veteran, the 
examiner should report whether a 
diagnosis of PTSD based on a finding of a 
credible/verified stressor can be made, 
under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) of the American 
Psychiatric Association, and whether it 
is at least as likely as not that any 
current diagnosis of PTSD is related to 
that credible/verified stressor.  
Furthermore, the examiner should make a 
finding as to the extent, if any, of 
social and industrial impairment 
currently attributable to the veteran's 
overall psychiatric disability, if any.  
Specifically, the psychiatric examiner 
should offer an opinion on the question 
of whether the veteran's psychiatric 
disability precludes her from obtaining 
and maintaining substantially gainful 
employment.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder. The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on her claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and her representative should be 
furnished a supplemental statement of the 
case with the law and regulations 
applicable to VCAA and given the 
opportunity to respond thereto.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA or other legal precedent.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate outcome warranted in this case.  No action is 
required of the veteran until she is otherwise notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2004) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




